Title: From Thomas Jefferson to Caesar A. Rodney, 31 December 1802
From: Jefferson, Thomas
To: Rodney, Caesar A.


          
            Dear Sir
            Washington Dec. 31. 1802.
          
          I thank you for the mention you made in your’s of the 19th. of my subscription to the academy. immediately after subscribing I had set it down on a list of paiments to be made by mr John Barnes of this place, who transacts all my pecuniary affairs. I supposed it paid, and he supposed it was to be called for, and thus it has laid and would have laid but for your letter which recalled my attention to it. mr Barnes will now immediately remit it to mr Latimer according to the printed advertisement. 
          Congress is not yet engaged in business of any note. we want men of business among them. I really wish you were here. I am convinced it is in the power of any man who understands business, and who will undertake to keep a file of the business before Congress & to press it as he would his own docket in a court, to shorten the sessions a month one year with another, & to save in that way 30,000. D. a year. an ill-judged modesty prevents those from undertaking it who are equal to it. 
          You will have seen by the message that there is little interesting proposed to be done. the settlement of the Missisipi territory is among the most important. so also, in my opinion, is the proposition for the preservation of our Navy, which otherwise will either be entirely rotten in 6. or 8. years, or will cost us 3. or 4. millions in repairs. whether the proposition will surmount the doubts of some, and false economy of others, I know not.   Accept assurances of my great esteem & respect.
          
            Th: Jefferson
          
        